United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
DEPARTMENT OF THE AIR FORCE, 560th
AIRCRAFT MAINTENANCE SQUADRON,
ROBINS AIR FORCE BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1462
Issued: June 26, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 25, 2019 appellant filed a timely appeal from an April 26, 2019 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has elapsed
from OWCP’s last merit decision, dated March 8, 2018, to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of this case.2

1

2

5 U.S.C. § 8101 et seq.

The Board notes that following the April 26, 2019 decision, OWCP received additional evidence. Appellant also
submitted additional evidence on appeal to the Board. However, the Board’s Rules of Procedure provides: “The
Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time of its final
decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R.
§ 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim, finding that it was untimely filed and failed to demonstrate clear evidence of
error.
FACTUAL HISTORY
On January 18, 2018 appellant, then a 55-year-old aircraft mechanic, filed a traumatic
injury claim (Form CA-1) alleging that on November 1, 2017 he sustained a lower back injury
while in the performance of duty. He asserted that he heard something “pop” in the right side of
his lower back when he sat down to remove screws from floor boards and that he then had difficulty
getting back up. Appellant did not stop work.
In support of his claim, appellant submitted a job description for the aircraft mechanic
position.
In a development letter dated February 1, 2018, OWCP requested that appellant submit
additional evidence in support of his claim, including a physician’s opinion supported by a medical
explanation as to how the claimed November 1, 2017 employment incident caused or aggravated
a medical condition. It provided a questionnaire for his completion which posed questions
regarding the claimed employment incident and his receipt of medical treatment. In a separate
letter of the even date, OWCP also requested additional information from the employing
establishment. It afforded both appellant and the employing establishment 30 days to respond, but
neither party responded within the afforded period.
By decision dated March 8, 2018, OWCP accepted that the November 1, 2017 incident had
occurred, as alleged. However, it denied appellant’s claim finding that he had not established the
medical component of fact of injury because he had not submitted medical evidence containing a
medical diagnosis in connection with the accepted November 1, 2017 employment incident.
OWCP concluded, therefore, that the “requirements have not been met for establishing that you
sustained an injury as defined by the FECA.”
On March 25, 2019 appellant requested reconsideration of the March 8, 2018 OWCP
decision.
Appellant submitted a November 1, 2017 emergency room report from Dr. David
Kocherla, Board-certified in emergency medicine, who advised that appellant complained of acute
midline and right-sided low back pain radiating down the back of his right thigh. He reported that
his symptoms began at work on that date, noting that he was leaning over and felt a sharp pain
when he went to stand up.3 Dr. Kocherla noted findings on physical examination of midline and
right-sided lumbar tenderness to palpation, positive pain with right straight leg raise testing, and
limited range of motion of the right leg secondary to pain. He diagnosed low back strain and right-

3
Another portion of the report noted that appellant complained of right hip pain after he sat down at work on
November 1, 2017 and heard a “pop.”

2

sided sciatica, and prescribed pain medication. Appellant submitted administrative documents
from his November 1, 2017 emergency room visit.
Appellant also submitted a November 1, 2017 report of x-rays of his lumbar spine which
contained an impression of no acute finding.
By decision dated April 26, 2019, OWCP denied appellant’s request for reconsideration of
the merits of his claim, finding that it was untimely filed and failed to demonstrate clear evidence
of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.4 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought.5 Timeliness is determined by the document receipt date of
the request for reconsideration as indicated by the received date in the Integrated Federal
Employees’ Compensation System (iFECS).6 Imposition of this one-year filing limitation does
not constitute an abuse of discretion.7
OWCP may not deny a reconsideration request solely because it was untimely filed. When
a claimant’s request for reconsideration is untimely filed, it must nevertheless undertake a limited
review to determine whether it demonstrates clear evidence of error.8 If a request demonstrates
clear evidence of error, OWCP will reopen the case for merit review.9
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.10 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error.11 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate

4

5 U.S.C. § 8128(a); see also A.B., Docket No. 19-1539 (issued January 27, 2020); W.C., 59 ECAB 372 (2008).

5

20 C.F.R. § 10.607(a).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

7
G.G., Docket No. 18-1072 (issued January 7, 2019); E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D.
Faidley, Jr., 41 ECAB 104 (1989).
8

See 20 C.F.R. § 10.607(b); M.H., Docket No. 18-0623 (issued October 4, 2018); Charles J. Prudencio, 41 ECAB
499 (1990).
9

L.C., Docket No. 18-1407 (issued February 14, 2019); M.L., Docket No. 09-0956 (issued April 15, 2010). See
also 20 C.F.R. § 10.607(b); supra note 6 at Chapter 2.1602.5 (February 2016).
10

A.A., Docket No. 19-1219 (issued December 10, 2019); J.F., Docket No. 18-1802 (issued May 20, 2019); J.D.,
Docket No. 16-1767 (issued January 12, 2017); Dean D. Beets, 43 ECAB 1153 (1992).
11

J.D., Docket No. 19-1836 (issued April 6, 2020); Leon N. Travis, 43 ECAB 227 (1999).

3

clear evidence of error.12 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.13 This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP.14 To demonstrate clear evidence
of error, the evidence submitted must be of sufficient probative value to shift the weight of the
evidence in favor of the claimant and raise a substantial question as to the correctness of OWCP’s
decision.15
OWCP’s procedures note that the term clear evidence of error is intended to represent a
difficult standard.16 The claimant must present evidence which on its face shows that OWCP made
an error.17 Evidence such as a detailed, well-rationalized medical report which, if submitted before
the denial was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error.18 The Board makes an independent determination of
whether a claimant has demonstrated clear evidence of error on the part of OWCP.19
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim, finding that it was untimely filed and failed to demonstrate clear evidence of
error.
The Board finds that OWCP properly determined that appellant failed to file a timely
request for reconsideration. An application for reconsideration must be received within one year
of the date of OWCP’s decision for which review is sought.20 The last merit decision was OWCP’s
March 8, 2018 decision which denied appellant’s traumatic injury claim. As appellant’s request
for reconsideration was not received by OWCP until March 25, 2019, more than one year after the
March 8, 2018 decision, the Board finds that it was untimely filed. Consequently, appellant must
demonstrate clear evidence of error on the part of OWCP in denying his traumatic injury claim.21

12

S.W., Docket No. 18-0126 (issued May 14, 2019); Robert G. Burns, 57 ECAB 657 (2006).

13

T.N., Docket No. 18-1613 (issued April 29, 2020).

14

Id.

15

J.M., Docket No. 19-1842 (issued April 23, 2020).

16

See supra note 6 at Chapter 2.1602.5(a) (February 2016); see also J.S., Docket No. 16-1240 (issued
December 1, 2016).
17

K.W., Docket No. 19-1808 (issued April 2, 2020).

18

Id.

19

D.S., Docket No. 17-0407 (issued May 24, 2017).

20

See supra note 5.

21

See supra notes 8 and 9.

4

The Board further finds that appellant has not demonstrated clear evidence of error on the
part of OWCP in its last merit decision dated March 8, 2018. OWCP denied his traumatic injury
claim because he had not submitted medical evidence containing a medical diagnosis in connection
with the accepted November 1, 2017 incident. The evidence submitted failed to raise a substantial
question concerning the correctness of OWCP’s March 8, 2018 decision.22
Appellant submitted a November 1, 2017 emergency room report from Dr. Kocherla who
indicated that appellant reported experiencing acute midline and right-sided low back pain
radiating down the back of his right thigh after an incident at work on even date. Dr. Kocherla
noted findings on examination and diagnosed low back strain and right-sided sciatica. The
findings of November 1, 2017 x-rays of appellant’s lumbar spine contained an impression of no
acute finding. Appellant also submitted administrative documents from his November 1, 2017
emergency room visit. The Board notes, however, that Dr. Kocherla’s report and the diagnostic
testing report did not provide a clear opinion on the cause of the diagnosed conditions and appellant
failed to explain how the evidence submitted raised a substantial question regarding the correctness
of OWCP’s March 8, 2018 decision. In addition, the submitted administrative documents would
not demonstrate error with respect to the medical issue considered in that decision, i.e., whether
appellant submitted sufficient medical evidence to establish a November 1, 2017 employment
injury.
As noted, the term clear evidence is a difficult standard and it is not enough to show that
the evidence could be construed to produce a contrary conclusion.23 None of the evidence
submitted by appellant in connection with his untimely reconsideration request manifests on its
face that OWCP committed an error in denying his traumatic injury claim. Appellant has not
submitted evidence of sufficient probative value to raise a substantial question as to the correctness
of OWCP’s decision.24 Thus, the evidence of record is insufficient to demonstrate clear evidence
of error.
On appeal appellant asserts that OWCP improperly denied his claim for a traumatic injury
and indicated that he has received several bills relating to treatment for his claimed injury that have
not been paid. As noted, however, the Board does not have jurisdiction over the merits of the
claim. Appellant has not presented evidence or argument that raises a substantial question as to
the correctness of OWCP’s March 8, 2018 decision for which review is sought.25
The Board finds that the evidence submitted in support of the untimely request for
reconsideration is insufficient to shift the weight of the evidence in favor of appellant’s claim or
to raise a substantial question that OWCP erred in its March 8, 2018 decision. Accordingly, the

22

See P.T., Docket No. 18-0494 (issued July 9, 2018).

23

See supra notes 13 and 16; see also W.D., Docket No. 19-0062 (issued April 15, 2019); R.M., Docket No.
18-1393 (issued February 12, 2019).
24

See supra notes 11 and 12.

25

R.T., Docket No. 14-0779 (issued August 22, 2014).

5

Board finds that OWCP properly denied his reconsideration request, finding that it was untimely
filed and failed to demonstrate clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim, finding that it was untimely filed and failed to demonstrate clear evidence of
error.
ORDER
IT IS HEREBY ORDERED THAT the April 26, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 26, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

